                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



LIAL-LAROY FITZGERALD
and LEONARD LIAL FITZGERALD,

               Plaintiff,                                                    No. 3:19-cv-00764-MO

       v.                                                                  OPINION AND ORDER

WELLS FARGO BANK N.A.,

               Defendant.



MOSMAN,J.,

       Defendant's Motion to Dismiss for Failure to State a Claim [14] is GRANTED in part

and DENIED in part. This case is dismissed for failure to state a claim pursuant to Fed. R. Civ.

P. 12(b)(6), but Plaintiffs are granted leave to amend. The deadline for Plaintiffs to file an

amended complaint is November 20, 2019. If Plaintiffs fail to file an amended complaint by

November 20, 2019, this case will be dismissed with prejudice.

       In reaching this decision, this Court construed Plaintiffs' Response to Order to Show

Cause [18] as a response to Defendant's Motion to Dismiss [14]. However, Plaintiffs failed to

substantively respond to the merits of Defendant's motion. In addition, Plaintiffs' Request for

Dispute Resolution on Complaint [20] is DENIED as moot.

       IT IS SO ORDERED.




                                                              M~~~
                                                              Chief United States District Judge

1 - OPINION AND ORDER
